DETAILED ACTION
Response to Claims
Applicants’ claims filed 12/18/2019 has been entered and considered.  The Examiner agrees that Applicants’ claims overcomes the art of record.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
  Claims 1-7 are allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a contact area in direct contact with a top portion of a semiconductor fin that is uniform with or built on a semiconductor substrate, the top portion of the semiconductor fin extending above a first dielectric layer present on the semiconductor substrate, the one or more buried interconnect rails being buried in the semiconductor substrate and in the first dielectric layer, and the one or more buried interconnect rails being located adjacent to the semiconductor fin, wherein the contact area is embedded in a further dielectric layer, hereafter referred to as the ILD0 layer, that is present on top of the first dielectric layer, and wherein the contact area is electrically connected to the one or more buried interconnect rails through an interconnect via that is in contact with the one or more buried interconnect rails and that extends at least partially above the one or more buried interconnect rails, wherein: an upper region of a sidewall of the interconnect via is in contact with a lateral portion of the contact area, thereby realizing the electrical connection between the interconnect via and the contact area, and the interconnect via is covered by the ILD0 layer, as recited in claim 1; and 

a contact area of an integrated circuit chip including a front end of line portion that comprises one or more buried interconnect rails and at least one fin-based active device comprising the contact area in direct contact with a top portion of a semiconductor fin, that is uniform with or built on a semiconductor substrate, the top portion of the semiconductor fin extending above a first dielectric layer present on the substrate, the one or more buried interconnect rails being buried in the substrate and in the first dielectric layer, and the one or more buried interconnect rails being located adjacent to the semiconductor fin, the method comprising: providing the semiconductor fin, the first dielectric layer, the one or more buried interconnect rails, and the at least one fin-based active device including the contact area on the semiconductor substrate; depositing a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898